Order filed November 1, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00281-CV
                                   ____________

                        IN THE INTEREST OF M. E. H.


                   On Appeal from the 345th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-AG-15-002375

                                     ORDER

      In response to our order of October 30, 2018, court reporter Laura Taylor has
informed the court that the reporter’s record is complete.

      Accordingly, appellant’s brief is due by December 03, 2018. Tex. R. App. P.
38.6(a)(2).

                                  PER CURIAM